DETAILED ACTION
This office action is in response to applicant’s filing dated February 22, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 19-39 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed February 22, 2022.  Claim(s) 1-18 were previously canceled.
Applicants elected with traverse Group I, drawn to an artificial red blood cell comprising: a capsule comprising an aqueous solution containing hemoglobin (Hb) and NADH and/or NADPH, wherein the aqueous solution and the capsule are substantially free of enzyme activity for reducing methemoglobin (metHb) as the elected invention and Example 2 as the elected formulation species in the reply filed on August 8, 2019.  The Examiner notes that election of Example 2 has been construed as a formulation comprising hemoglobin, pyridoxal 5’-phosphate, DPPC/cholesterol/DHSG/DSPE-PEG5000 as set forth in paragraph [0058] of the specification.  The requirement is still deemed proper.  Claim(s) 25-37 remain withdrawn.  
Claims 19-24, 38, and 39 are presently under examination as they relate to the elected species:  a formulation comprising hemoglobin, pyridoxal 5’-phosphate, DPPC/cholesterol/DHSG/DSPE-PEG5000.
Priority
The present application is a national stage entry of PCT/JP2017/008187 filed on March 1, 2017, which claims benefit of JAPAN 2016-040494 filed on March 2, 2016.  The effective filing date of the instant application is March 2, 2016. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


New Objections and/or Rejections
Not Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-24, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (Artificial Cells, Nanomedicine, and Biotechnology, 2013; 41(1):37-41, cited in a previous Office Action) in view of Abe et al (Art. Cells, Blood Subs., and Immob. Biotech, 2000; 28(5):375-383), Kaneda et al (Artificial Organs, 2009; 33(2):146-152), Rudolph et al (Mol Res Soc Symp Proc, 1987; 110:153-158, cited in a previous Office Action).
Regarding claims 19, 23, and 24, Sakai teaches swine Hb can be purified effectively from whole blood through carbonylation, pasteurization, and tangential flow ultrafiltration; the concentrated swine Hb was encapsulated in phospholipid vesicles (page 40, right, last paragraph).  Sakai teaches purification of SHb from fresh swine whole blood was conducted with processes including carbonylation (SHbO2 → SHbCO), pasteurization (60 °C, 15 hours) and tangential flow ultrafiltration, with yield of 90% (abstract).  Moreover, Sakai teaches swine fresh whole blood was obtained (page 38, left, 1st paragraph); a tangential flow ultrafiltration system of a Biomax V-screen (cutoff Mw.:1000 kDa; Millipore Corp.) was set up for the hemolysis and removal of stroma of swine RBCs (page 38, left 2nd paragraph); the SHb solution as oxyhemoglobin (SHbO2) was converted to carbonylhemoglobin (SHbCO) by bubbling CO gas into the SHb solution for approximately 4 hours; SHbCO solution was heated overnight (15 hours) at 60 ° C to inactivate viruses and to denature other proteins; after heating overnight, the solution was cooled to around 15 ° C using ice/water (page 38, left, 3rd paragraph); dialysis and concentration of the SHbCO was performed using an ultrafiltration system (Biomax V-screen, Cut off Mw., 8 kDa; Millipore) (page 38, left, 5th paragraph).  Sakai further teaches SHbVs (SHb-vesicles) were prepared; pyridoxal 5’-phosphate  was added to the SHbCO solution as an allosteric effector at a molar ratio of PLP/SHb tetramer  0, 0.5, 1.0, and 2.5; after filtration of the SHbCO solution through a sterilizable filter, it was mixed with lipids and encapsulated in vesicles; the lipid bilayer comprised 1,2-dipalmitoyl-sn-glycero-3-phosphatidylcholine (DPPC), cholesterol, 1,5-O-dihexadecyl-N-succinyl-L-glutamate (DHSG), and 1,2-distearoyl-sn-glycerol-3-phosphatidylethanolamine-N-PEG5000 (DSPE-PEG) (page 38; left, last paragraph); phosphate buffered saline (PBS, pH 7.4) and phosphate buffer (PB, pH 7.4) were used for dissolving Hb (Figure 2, caption).  Phosphate buffered saline reads on aqueous solution.     Sakai does not teach the artificial red blood cell capsule is filtered using a nanofiltration membrane or that the artificial blood cell capsule comprises NADH and/or NADPH. 
However, Abe teaches red cell substitutes, as artificial oxygen carriers, have been developed using the hemoglobin molecule; many efforts have focused on the removal of the stroma from the hemoglobin solution. ABO antigens on the stroma might cause an immunoresponse and, therefore, should be removed from hemoglobin solutions when making non-blood type red cell substitutes; in addition, human RBCs are mainly supplied from blood centers as an outdated RBC component; despite careful laboratory testing of all donations in blood centers, the risk of viral transmission still exists; therefore, virus inactivation and/or removal methods are strongly required to prepare safe products (page 376, 2nd paragraph).  Abe further teaches the quality control of hemoglobin solution has been an important issue, namely stroma contamination and virus safety; many lipid-enveloped viruses such as HIV can be inactivated by solvent/detergent or photochemical treatment; however, human parvovirus B19, a non-enveloped virus, which may contaminate RBC components, is known to be resistant to the viral inactivation methods listed above; indeed, parvovirus B19 was reported to be transmitted by the infusion of coagulation factor VIII which was treated by heat or solvent/detergent treatment; when the effectiveness of BMM filtration to remove stroma was found, only BMM-30 (mean pore size of 30 nm) or BMM with a greater mean pore size were available; while BMM-30 can remove hepatitis B virus (42 nm in a diameter) from plasma, it is unlikely that it can filter parvovirus B19 because it is 20 nm in diameter and therefore smaller than the mean pore size of BMM-30; recently, BMM-15, with a mean pore size of 15 nm, has been developed (page 377, 1st paragraph).  Abe further teaches BMM filtration has several advantages in the preparation of hemoglobin solutions; firstly, the BMM filtration can remove not only viruses but also stroma as already described; secondly, parvovirus B19 is 20 nm in diameter and the smallest virus among blood-borne viruses; therefore, all known viruses and pathogens would be removed by BMM-15 filtration; thirdly, the BMM filtration did not enhance the hemoglobin oxidation during the process (page 381, last bridge paragraph).  Thus, Abe establishes that it was known in the art that some viruses were known to be resistant to viral inactivation methods and nanofiltration was a method to remove viruses and stroma without enhancing hemoglobin oxidation.
Moreover, Kaneda teaches a liposome-encapsulated hemoglobin (title); the liposome capsule is comprised of lipids and the liposomal surface is further modified by PEG5000-DSPE (n-[monomethoxypolyethyleneglycol-carbamyl] disteroylphospatidyl-ethanolamine) (page 147, left, last paragraph) and residual components of human RBCs were removed by ultrafiltration, and virus removal was performed by nanofiltration (page 147, right, 2nd paragraph).  Thus, Kaneda establishes that it was known in the art to remove viruses by nanofiltration in liposome-encapsulated hemoglobin blood substitute compositions.  
Furthermore, Rudolph teaches an improved stability of a blood substitute, a liposome encapsulated hemoglobin  (LEH) (abstract); efforts were concentrated on protecting LEH in solution and in the long-term preservation of LEH by lyophilization (abstract); retarding and reversing the oxidative process of metHb formation in solution was achieved by addition of antioxidants such as NADH and glutathione (abstract).  Rudolph teaches the shelf-life of LEH is determined in part by oxidative damage to Hb; the oxidized form of Hb, methemoglobin (metHb), will not transport oxygen, and the accumulation of metHb often results in the precipitation of Hb in the form of Heinz bodies; previous work has indicated that much of the oxidative damage to hemoglobin is induced via H2O2 generation and superoxide radicals; thus, such agents as catalase, superoxide dismutase (SOD), ascorbate, NADH/NADPH, and 3-ribosyluric acid have shown moderate protection of hemoglobin from oxidative damage from nitrites and radical producing agents (page 153, last paragraph).  Moreover, the metHb reductase system is NADH dependent; NADH was observed to markedly decrease metHb levels over the observed time course at 4°C; this mechanism could be responsible for the significant decrease in methemoglobin levels we observed in Hb preparations which contained marked quantities of metHb; which mechanism is active in our hemolysates would depend on the substrates available, their concentration, and the affinity of the agents responsible for their removal (page 156, 1st paragraph).  
As such, since Sakai teaches an artificial red blood cell comprising a capsule comprising an aqueous solution containing hemoglobin wherein said aqueous solution having been obtained from swine blood and heated for 15 hours at 60 ° C and filtered; since Abe establishes that it was known in the art that some viruses were known to be resistant to viral inactivation methods and nanofiltration was a method to remove viruses and stroma without enhancing hemoglobin oxidation; and since Kaneda establishes that it was known in the art to remove viruses by nanofiltration in liposome-encapsulated hemoglobin blood substitute compositions, it would have been prima facie obvious to one of ordinary skill in the art to further remove viruses by nanofiltration with a filter with a mean pore size of 15 nm in the artificial red blood cell comprising a capsule comprising an aqueous solution containing hemoglobin wherein said aqueous solution having been obtained from swine blood taught by Sakai since it was known in the art that some viruses were known to be resistant to viral inactivation methods and nanofiltration was a method to remove viruses and stroma without enhancing hemoglobin oxidation, including in liposome-encapsulated hemoglobin compositions.
Moreover, since Rudolph teaches that the shelf-life of LEH is determined in part by oxidative damage to Hb, the oxidized form of Hb, methemoglobin (metHb), will not transport oxygen, and the accumulation of metHb often results in the precipitation of Hb in the form of Heinz bodies, the metHb reductase system is NADH dependent, NADH was observed to markedly decrease metHb levels over the observed time course at 4°C; and this mechanism could be responsible for the significant decrease in methemoglobin levels we observed in Hb preparations; it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial red blood cell comprising a capsule comprising an aqueous solution containing hemoglobin wherein said aqueous solution having been obtained from swine blood and heated for 15 hours at 60 ° C and filtered using a nanofiltration membrane with a mean pore size of 15 nm suggested by Sakai, Abe, and Kaneda to further comprise NADH with an expectation of success, since the prior art establishes that the shelf-life of LEH is determined in part by oxidative damage to Hb, which results in the oxidized form of Hb, methemoglobin (metHb), which will not transport oxygen, the metHb reductase system is NADH dependent, NADH was observed to markedly decrease metHb levels over the observed time course at 4°C; and this mechanism could be responsible for the significant decrease in methemoglobin levels we observed in Hb preparations.


Regarding claims 20 and 38, the prior art does not explicitly teach wherein the 50% metHb conversion time is 72 hours or more or wherein the enzyme activity for reducing metHb is 10% or less compared to the enzyme activity before having been substantially eliminated. However, the above pharmacokinetic parameters depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the hemoglobin blood substitute preparation comprising hemoglobin and NADH that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Taken together, all this would result in the composition of claims 19, 20, 23, 24, and 38 with a reasonable expectation of success.

Regarding claim 21, Sakai teaches the Hb concentration of the suspension was adjusted to 10 g/dL (page 38, right, 1st paragraph).  A concentration of 10 g/dL is equivalent to 1.6 mM, as evidenced by instant claim 21.  Moreover, Rudolph teaches the addition of 10 mM and 60 mM of NADH (col 4, lines 14-20).    MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the composition of claim 21 with a reasonable expectation of success.

Regarding claim 22, Sakai teaches pyridoxal 5’-phosphate  was added to the SHbCO solution as an allosteric effector at a molar ratio of PLP/SHb tetramer  0, 0.5, 1.0, and 2.5 (page 38; left, last paragraph).  Regarding the molar concentration of pyridoxal 5’-phospate, it would have been obvious to one of ordinary skill in the art to optimize the amount of pyridoxal 5’-phospate in the composition comprising hemoglobin blood substitute comprising hemoglobin and NADH because optimizing the molar concentration of components in a composition is a result effective-variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable amounts and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed molar concentration, the determination of the optimum or workable molar concentration given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the composition of claims 22 with a reasonable expectation of success.

Regarding claim 39, Sakai teaches aqueous solution having been obtained from swine blood and heated for 15 hours at 60 ° C (pasteurization (60 °C, 15 hours).  It would have been prima facie obvious to one of ordinary skill in the art to utilize the pasteurization treatment regimen taught by Sakai as a starting point for optimizing the pasteurization treatment regimen for purifying the blood hemoglobin of a blood sample since Sakai teaches pasteurization is useful for purifying hemoglobin from a blood sample and because treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable pasteurization time would have been well within the practice of routine experimentation by the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the composition of claim 39 with a reasonable expectation of success.
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

Conclusion
Claims 19-24, 38 and 39 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628